MONTIEL, Judge,
concurring specially.
Although I agree with the reversal of this cause because the prosecutor failed to articulate a race-neutral reason for striking juror *38No. 48, I believe this is a typical example of the problems faced by prosecutors when they have do not have a race-neutral reason for striking any more jurors and they begin striking jurors randomly. As I stated in my special concurrence in Pettway v. State, 624 So.2d 696 (Ala.Crim.App.1993), the proper procedure to be followed by either the prosecution or the defense when they run out of non-discriminatory reasons for striking jurors is to turn over their remaining strikes to the trial court which will randomly exercise the remaining strikes. This practice would prevent reversals in cases such as the one at bar. Therefore, I specially concur.